internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi 9-plr-113328-03 date date legend date husband trust trust trust wife daughter son son date x year accounting firm date dear plr-113328-03 this is in response to your letter dated date submitted by your authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst tax exemption the facts and representations submitted are summarized as follows on date husband established three irrevocable trusts trust trust and trust for the purpose of providing for his descendants the primary beneficiaries of trust are wife and daughter pursuant to the terms of trust the trustee is to pay to or for the benefit of the primary beneficiaries as much of the trust's income and principal as the trustee determines necessary or appropriate for their health maintenance education and support any income not distributed may be accumulated and added to principal in addition trust provides daughter by instrument during her life or by will at her death with the power to appoint the remaining trust estate to or for the benefit of her lineal_descendants trust terminates upon the death of daughter to the extent daughter has not appointed the trust assets the trust assets are to be divided into separate shares per stirpes for her lineal_descendants and if none to husband's lineal_descendants per stirpes the terms of trust and trust are the same as trust except wife and son are the primary beneficiaries of trust and wife and son are the primary beneficiaries of trust on date husband transferred x to each trust husband and wife elected on their year gift_tax returns to treat husband's transfers as being made one half by husband and one half by wife it was also determined that husband and wife should elect to allocate their respective gst_exemption to any transfers to the trusts husband and wife engaged accounting firm to prepare their year gift_tax returns accounting firm was aware of husband's and wife's intention to allocate their respective gst_exemption to the date transfers but inadvertently failed to make the allocations accounting firm subsequently discovered the error and on date informed husband and wife of the failure to make the allocations husband and wife request that for gst tax purposes husband and wife are each the transferor of one-half of the date transfers and an extension of time under sec_301_9100-1 and sec_301_9100-3 to allocate their respective gst_exemption to the date transfers to trust trust and trust and that such allocations be effective as of date the date of the transfers to each trust plr-113328-03 ruling sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that sec_2513 shall apply only if both spouses have signified under the regulations provided for in sec_2513 their consent to the application of sec_2513 in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-1 provides that if one spouse transfers property in part to his or her spouse and in part to third parties split gift treatment is effective with respect to the interest transferred to third parties only insofar as the interest transferred to third parties is ascertainable and severable from the interest transferred to the spouse sec_25_2513-2 provides that if both spouses file gift_tax returns within the time for signifying consent it is sufficient if i the consent of the husband is signified on the wife's return and the consent of the wife is signified on the husband's return ii the consent of each spouse is signified on his own return or iii the consent of both spouses is signified on one of the returns sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by such individual's spouse then such gift shall also be treated as if made one-half by each spouse for purposes of the gst tax sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that in the case of a transfer with respect of which the donor's spouse makes an election under sec_2513 to treat the gift as made one-half by the spouse the electing spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 the donor is treated as the transferor of one-half of the value of the entire property in revrul_56_439 1956_2_cb_605 a gift is made in trust pursuant to which the trustee is to distribute any part or all of the income or principal of the trust to or plr-113328-03 among the spouse of the donor and other descendants of the donor at such times and in such proportions and amounts as the trustee determines in its sole discretion the ruling concludes that under the facts presented the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination therefore the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift may not to any extent be considered as made one-half by the donor and one-half by his spouse within the meaning of sec_2513 in wang v commissioner tcmemo_1972_143 the court stated that in determining whether a remainder_interest is ascertainable as of the time of the gift and thus eligible for split gift treatment under sec_2513 the same principles are applied as are employed in determining whether a charitable_remainder interest subject_to an invasion power is ascertainable and thus deductible for estate_tax purposes under rules in effect prior to the enactment of sec_2055 and e generally prior to the enactment of sec_2055 the charitable_remainder interest would be ascertainable if the invasion power was limited by an ascertainable_standard such that the possibility of invasion could be measured or stated in definite terms of money revrul_70_450 1970_2_cb_195 see also wang v commissioner supra if the remainder_interest was ascertainable then a charitable deduction was allowed in an amount in excess of the potential invasions if the probability of invasion was so remote as to be negligible a deduction would be allowed for the entire value of the remainder_interest revrul_54_285 1954_2_cb_302 in the present case trust trust and trust each provide that income and principal may be paid for wife's health maintenance education and support we conclude that this standard for invasion is ascertainable and the spouse's right to receive income or principal is susceptible of determination see sec_2041 and c of the estate_tax regulations which provide that this standard constitutes an ascertainable_standard for purposes of sec_2041 therefore the gift to wife is severable from the gifts to the other beneficiaries accordingly we conclude that the date transfers to trust trust and trust were eligible for gift-splitting for gift_tax purposes to the extent not attributable to wife's ascertainable and severable interest further under sec_26_2652-1 wife is treated for gst purposes as the transferor of one-half of the entire value of the property transferred by husband regardless of the interest wife is actually deemed to have transferred under sec_2513 therefore husband and wife are each the transferor for gst purposes of one-half of each trust trust and trust based upon your representations accounting firm inadvertently reported on husband's and wife's year gift_tax returns that the transfers to trust trust and trust were made one-half from husband and one-half from wife in order to correct this error husband and wife must file amended gift_tax returns for year reflecting that husband made the transfers to trust trust and trust and that wife elected to treat one-half of the transfers not attributable to wife's ascertainable and severable plr-113328-03 interest as made by her husband and wife must also amend all gift_tax returns filed for years subsequent to year to reflect the year transfers ruling sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-113328-03 notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband and wife are granted an extension of time of days from the date of this letter to make allocations of their available gst tax exemption with respect to husband's transfers to trust trust and trust on date the allocations will be effective as of date the date of the transfers to trust trust and trust and the gift_tax value of the transfers will be used in determining the amount of gst_exemption to be allocated to each trust these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal revenue plr-113328-03 service_center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
